JONES, J.
This is a'suit for five (5> promissory notes drawn by the defendant *72to the order of the Bear Radio & Battery Company and by said company .endorsed, As each of the notes is for twenty-one and 00-100 ($21.00) dollars, the total amount of the claim is one hundred five and 00-100 ($105.00) dollars, with eight per cent interest and attorney’s .fees:
The defense is want of consideration.
As the evidence clearly shows that plaintiff was a holder in due course, this defense has no merit.
Defendant also claimed that he had paid one of the notes sued on, but the evidence fails to sustain this contention.
For above reasons the judgment is affirmed.